       Case 1:20-cr-02028-SMJ     ECF No. 52   filed 03/17/21    PageID.154 Page 1 of 2




1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                 Mar 17, 2021
3                                                                    SEAN F. MCAVOY, CLERK




4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 1:20-CR-02028-SMJ-1

8                        Plaintiff,                 ORDER GRANTING MOTION TO
                                                    MODIFY CONDITIONS OF
9    vs.                                            PRETRIAL RELEASE AND
                                                    MOTION TO EXPEDITE
10   ANDREW THOMAS CARPINO,
     aka Andrew Looney                              ECF Nos. 49, 50
11                   Defendant.

12         Before the Court are Defendant’s Motion to Modify Conditions of Pretrial

13   Release (ECF No. 49) and related Motion to Expedite (ECF No. 50). Neither the

14   United States nor the United States Probation Office oppose the request.

15         Specifically, Defendant requests the Court modify Special Condition No. 10,

16   which placed Defendant on GPS home confinement. ECF No. 34. Defendant

17   requests instead that he be placed on GPS monitoring with a nightly curfew

18   between 9:00 PM and 6:00 AM. Due to Defendant’s compliance with supervision

19   since his release from inpatient treatment and because the United States Probation

20   Office does not object, the Court finds this home confinement is no longer


     ORDER GRANTING MOTION TO MODIFY CONDITIONS OF PRETRIAL
     RELEASE AND MOTION TO EXPEDITE - 1
       Case 1:20-cr-02028-SMJ    ECF No. 52   filed 03/17/21   PageID.155 Page 2 of 2




1    necessary to reasonably assure Defendant’s appearance at future court hearings or

2    to prevent danger to the community.

3          ACCORDINGLY, IT IS ORDERED:

4          1.      Defendant’s Motion to Modify Conditions of Pretrial Release (ECF

5    No. 49) is GRANTED.

6          2.      Defendant’s Motion to Expedite (ECF No. 50) is GRANTED.

7          3.      Special Condition No. 10 (ECF No. 34), which placed Defendant on

8    home confinement, shall be MODIFIED to maintain Defendant on GPS

9    monitoring and restricting him to his approved residence every day from 9:00 PM

10   to 6:00 AM.

11         DATED March 17, 2021

12                                s/Mary K. Dimke
                                  MARY K. DIMKE
13                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20


     ORDER GRANTING MOTION TO MODIFY CONDITIONS OF PRETRIAL
     RELEASE AND MOTION TO EXPEDITE - 2
